DETAILED ACTION

In the reply filed 12/24/2020, claims 1, 5-11 are amended. Claims 1-11 are currently amended, with claims 3-4 withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Naoyuki (JP 2004 345448) in view of Tetsuya (JP 2013 107565) and Jaggi (US 5,704,644).

Regarding claim 1, Naoyuki teaches: a mounting structure for a high-voltage control equipment unit having at least two batteries for driving a vehicle, the high-voltage equipment unit mounted above a floor panel (including elements 11, 19, 20) of the vehicle, 
wherein the high-voltage control equipment unit is a unit including the at least two batteries (32a, 32b) for driving the vehicle, the at least two batteries juxtaposed in a width 
wherein the at least two batteries are mounted under a plurality of front seats (25) juxtaposed in the width direction of the vehicle, 
wherein the mounting structure comprises seat rails (70) supporting the plurality of front seats (25) so as to be slidable independently above the floor panel in a longitudinal direction of the vehicle (see Fig. 2), and 
wherein a recessed portion (12) in which a vehicular component (17) extending in the longitudinal direction of the vehicle at least at a position corresponding to the case is arranged is formed on a bottom surface of the case, and 
wherein the high-voltage control equipment unit is arranged at a position lower than the seat rails (see Fig. 2).
Relevant elements are best shown in Figs. 1-4.
Naoyuki fails to disclose: a high-voltage electrical component for controlling power delivery from the batteries, wherein the high-voltage electrical component is mounted at a position between the two batteries in the width direction of the vehicle.
Tetsuya teaches: a high-voltage electrical component (41) for controlling power delivery from the batteries, wherein the high-voltage electrical component is mounted at a position above a recessed portion (analogous to a position between the two batteries in the width direction of the vehicle from Naoyuki). See Figs. 1 and 3. 
Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the mounting structure from Naoyuki with the high-
Accordingly, the combination also teaches: the case (31 from Naoyuki) integrally houses the high-voltage electrical component (since, in Tetsuya, the high-voltage electrical component is housed with the battery and additional high voltage control equipment). 
Naoyuki fails to disclose: wherein a whole of the high-voltage control equipment unit is arranged at a position lower than the seat rails. Jaggi teaches: a mounting structure for a high-voltage control equipment unit having at least two batteries (31) for driving a vehicle wherein a whole of the high-voltage control equipment unit is arranged at a position lower than seat rails (57). See Figs. 5 and 6.
Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the mounting structure from Naoyuki with elevated seat rails, such that a whole of the high-voltage control equipment unit is arranged at a position lower than the seat rails, as suggested by Jaggi. The motivation being: elevated rails would be less susceptible to unwanted debris (such as a spilled beverage).  This is desirable because the introduction of the debris to the rails would interfere with the slidability of the seat. 
Furthermore, before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the mounting structure from Naoyuki with elevated seat rails, such that a whole of the high-voltage control equipment unit is arranged at a position lower than the seat rails, as a matter of design choice, yielding the same predictable results, since such a modification is a change of location of parts. The rearranging of parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Those having ordinary 

Regarding claim 5, the combination further teaches: wherein the at least two batteries are arranged respectively on both sides of the recessed portion in the width direction of the vehicle (see Figs. 1 and 2 from Naoyuki), and wherein the high-voltage electrical component is housed at a position right above the recessed portion (see Figs. 1 and 3 from Tetsuya).

Regarding claim 6, the combination further teaches: wherein a pair of reinforcing members (13) arranged in the width direction of the vehicle at a predetermined interval and extending in the longitudinal direction of the vehicle is installed above the floor panel, and wherein the high-voltage control equipment unit is arranged so that both sides thereof in the width direction of the vehicle are sandwiched by the pair of reinforcing members. See Fig. 1 from Naoyuki. 

Regarding claim 7, the combination further teaches: wherein the plurality of seat rails are a driver’s seat and a passenger’s seat. See Fig. 2 from Naoyuki. The seats from Naoyuki are both front seats, and would thus be understood by those having ordinary skill to correspond to a driver seat and passenger seat. 

Regarding claim 9, Naoyuki teaches: a mounting structure for a high-voltage control equipment unit having batteries for driving a vehicle mounted above a floor panel (11) of the vehicle, 

wherein the two batteries are mounted under a plurality of front seats (25) juxtaposed in the width direction of the vehicle, 
wherein the mounting structure comprises seat rails (70) supporting the plurality of front seats so as to be slidable independently above the floor panel in the longitudinal direction of the vehicle, and 
wherein the high-voltage control equipment unit is arranged at a position lower than the seat rails.
Relevant elements are best shown in Figs. 1-4.
Naoyuki fails to disclose: wherein a whole of the high-voltage control equipment unit is arranged at a position lower than the seat rails. Jaggi teaches: a mounting structure for a high-voltage control equipment unit having at least two batteries (31) for driving a vehicle wherein a whole of the high-voltage control equipment unit is arranged at a position lower than seat rails (57). See Figs. 5 and 6.
Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the mounting structure from Naoyuki with elevated seat rails, such that a whole of the high-voltage control equipment unit is arranged at a position lower than the seat rails, as suggested by Jaggi. The motivation being: elevated rails would be less susceptible to unwanted debris (such as a spilled beverage).  This is desirable because the introduction of the debris to the rails would interfere with the slidability of the seat. 
Furthermore, before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the mounting structure from Naoyuki a whole of the high-voltage control equipment unit is arranged at a position lower than the seat rails, as a matter of design choice, yielding the same predictable results, since such a modification is a change of location of parts. The rearranging of parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Those having ordinary skill in the art would be motivated to provide this modification, since elevated rails would be less susceptible to unwanted debris (such as a spilled beverage).  
Naoyuki fails to disclose: a high- voltage electrical component for controlling power delivery from the batteries, wherein the high-voltage electrical component is mounted at a position between the plurality of front seats in the width direction of the vehicle.
Tetsuya teaches: a high-voltage electrical component (41) for controlling power delivery from the batteries, wherein the high-voltage electrical component is mounted at a position above a recessed portion (analogous to a position between the front seats in the width direction of the vehicle from Naoyuki). See Figs. 1 and 3. 
Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the mounting structure from Naoyuki with the high-voltage electrical component as suggested by Tetsuya; the motivation being: for battery protection.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Naoyuki (JP 2004 345448) in view of Jaggi (US 5,704,644).

Regarding claim 8, Naoyuki teaches: a mounting structure for a high-voltage control equipment unit having at least two batteries for driving a vehicle mounted above a floor panel (including elements 11, 19, 20) of the vehicle, 

wherein the at least two batteries are mounted under a plurality of front seats (25) juxtaposed in the width direction of the vehicle, 
wherein the mounting structure comprises seat rails (70) supporting the plurality of front seats so as to be slidable independently above the floor panel in a longitudinal direction of the vehicle, and 
wherein the high-voltage control equipment unit is arranged at a position lower than the seat rails.
Relevant elements are best shown in Figs. 1-4.
Naoyuki fails to disclose: wherein a whole of the high-voltage control equipment unit is arranged at a position lower than the seat rails. Jaggi teaches: a mounting structure for a high-voltage control equipment unit having at least two batteries (31) for driving a vehicle wherein a whole of the high-voltage control equipment unit is arranged at a position lower than seat rails (57). See Figs. 5 and 6.
Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the mounting structure from Naoyuki with elevated seat rails, such that a whole of the high-voltage control equipment unit is arranged at a position lower than the seat rails, as suggested by Jaggi. The motivation being: elevated rails would be less susceptible to unwanted debris (such as a spilled beverage).  This is desirable because the introduction of the debris to the rails would interfere with the slidability of the seat. 
a whole of the high-voltage control equipment unit is arranged at a position lower than the seat rails, as a matter of design choice, yielding the same predictable results, since such a modification is a change of location of parts. The rearranging of parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Those having ordinary skill in the art would be motivated to provide this modification, since elevated rails would be less susceptible to unwanted debris (such as a spilled beverage).  

Regarding claim 10, the combination further teaches: a pair of reinforcing members (13) arranged in the width direction of the vehicle at a predetermined interval and extending in the longitudinal direction of the vehicle is installed above the floor panel, and wherein the high-voltage control equipment unit is arranged so that both sides thereof in the width direction of the vehicle are arranged at a position sandwiched by the pair of reinforcing members. See Figs. 1-3 from Naoyuki. 

Regarding claim 11, the combination further teaches: the high-voltage control equipment unit further comprises a case (31) housing the at least two batteries and the high-voltage electrical component. See Fig. 4 from Naoyuki. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Naoyuki, Tetsuya and Jaggi, as applied to claim 1 above, and further in view of Naruke (US 9,321,338).
Regarding claim 2, the combination as set forth above fails to disclose:  wherein the vehicular component is a driving force transmitting member for transmitting a driving force of the vehicle. In Naoyuki, the vehicular component is for exhaust.
Naruke teaches a relevant a mounting structure for a high-voltage control equipment unit, wherein a recessed portion (see 22, 26R,L) in which two vehicular components (8 and 24) extend in the longitudinal direction of the vehicle at least at a position corresponding to a battery case (51-53) is arranged is formed on a bottom surface of the case, wherein one vehicular component (8) is a driving force transmitting member for transmitting a driving force of the vehicle. See Fig. 8. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide a drive shaft (as a driving force transmitting member) in the recessed portion from Naoyuki, as suggested by Naruke (such that, in the combination, the vehicle is provided with both exhaust and a drive shaft in the recessed portion, as suggested by Naruke). The motivation being: for providing driving power to the vehicle’s rear wheels while continuing to accommodate the exhaust pipe.

Response to Arguments
Applicant's remarks filed 12/24/2020 have been fully considered.
Applicant’s remarks regarding the previous rejection(s) applied under 35 U.S.C. 112 are found persuasive. The Examiner acknowledges the amendments filed 12/24/2020 overcome these rejections.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional art made of record relates to mounting structures for high voltage control equipment units considered relevant to the claimed invention.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/            Primary Examiner, Art Unit 3618